DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  In Claim 1 line 3 “a vehicle exhaust gas purification device” should be corrected to “the vehicle exhaust gas purification device” in order to improve the form of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2018/0291787 A1 to Bartolo (Bartolo).

In Reference to Claim 1
A heating member for a vehicle exhaust gas purification device, adapted to be arranged opposite and at a distance from an upstream or downstream face of a vehicle exhaust gas purification device, wherein said heating member comprises: 
an electrically conductive peripheral frame (29) having an inner edge with a geometric central (G), 
a central support (77) arranged substantially at the geometric central (G), and 
a perforated heating grid (25), centered on the geometric central (G) and extending from the central support (77) to the electrically conductive peripheral frame (29), 
said perforated heating grid (25) being formed of a plurality of elongate heating elements (25) each having first and second ends (28, 28’) opposite one another, 
the first end (28) being linked to the electrically conductive peripheral frame (25) and the second end (28’) being linked to the central support (77) each elongate heating element (25) occupying a respective angular sector of the perforated heating grid (25) and being arranged in zigzag manner within that angular sector so as to form a succession of strands (31, 33) connected by nodes (35) and being linked by said nodes (35) to the plurality of elongate heating elements occupying neighbouring angular sectors (see at least Bartolo Figs. 1-10, paragraphs 22-23, 78-84, 95-103, 112-113, 116, 132, 144-162).

In Reference to Claim 2
The heating member according to claim 1 (see rejection to claim 1 above), wherein each strand has a thickness (width), taken parallel to a direction of flow of an exhaust gas stream through the perforated heating grid (25) (parallel to the central axis (C)), and a width (thickness), taken perpendicular to the direction of flow of the exhaust gas stream through the perforated heating grid (25) and perpendicular to a direction of greatest dimension of said strand (perpendicular to the central axis (C)), the thickness (width) being greater than the width (thickness) (see at least Bartolo Figs. 1-10, paragraphs 132).

In Reference to Claim 4
The heating member according to claim 1 (see rejection to claim 1 above), wherein each strand of an elongate heating element (25) occupying a given angular sector is tangent to a corresponding strand of each of the plurality of elongate heating elements (25) occupying neighbouring angular sectors (see at least Bartolo Figs. 1-10, paragraphs 22-23, 78-84, 95-103, 112-113, 116, 132, 144-162).

In Reference to Claim 6
The heating member according to claim 1 (see rejection to claim 1 above), wherein each angular sector of the perforated heating grid (25) embraces a portion of the inner edge of the electrically conductive peripheral frame (29) equal in length to a length of the inner edge embraced by each other angular sector (see at least Bartolo Figs. 1-10, paragraphs 22-23, 78-84, 95-103, 112-113, 116, 132, 144-162).

In Reference to Claim 7
The heating member according to claim 1 (see rejection to claim 1 above), wherein the inner edge of the electrically conductive peripheral frame (29) is oval (see at least Bartolo Figs. 1-10, paragraphs 95).

In Reference to Claim 10
A feeding member for an exhaust gas purification device of a vehicle, the feeding member comprising: 
a power supply (27); 
a shroud (59) of electrically conductive material, said shroud (59) having an upstream face through which exhaust gases enter the feeding member and a downstream face through which the exhaust gases exit the feeding member, the shroud (59) being electrically connected to a first terminal (67) of the power supply or to earth; 
the heating member according to claim 1 (see rejection to claim 1 above), housed in the shroud (59), opposite the downstream face, the heating member being mounted in said shroud (59) so that the electrically conductive peripheral frame is in electrical contact with the shroud (59); and 
an electrode (67) electrically connecting the central support (77) to a second terminal of said power supply, said electrode (67) extending through the shroud (59) and being electrically insulated from said shroud (59) (see at least Bartolo Figs. 1-10, paragraphs 22-23, 78-84, 95-103, 112-113, 116, 132, 144-162).

In Reference to Claim 13
An internal combustion engine exhaust line comprising at least one purification device according to claim 12 (see rejection to claim 12 above) (see at least Bartolo Figs. 1-10, paragraphs 22-23, 78-84, 95-103, 112-113, 116, 132, 144-162).

In Reference to Claim 14
A motor vehicle comprising the internal combustion engine exhaust line as claimed in claim 13 (see rejection to claim 13 above) (see at least Bartolo Figs. 1-10, paragraphs 22-23, 78-84, 95-103, 112-113, 116, 132, 144-162).

In Reference to Claim 15
The heating member according to claim 1 (see rejection to claim 1 above), wherein the inner edge of the electrically conductive peripheral frame (29) is non-circular (see at least Bartolo Figs. 1-10, paragraphs 22-23, 78-84, 95-103, 112-113, 116, 132, 144-162).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bartolo.

In Reference to Claim 3
The heating member according to claim 2 (see rejection to claim 2 above), wherein a ratio of the thickness (width) to the width (thickness) is greater than 1.5 and preferably greater than 2.0 (Bartolo teaches that the thickness (width) to the width (thickness) is greater and Bartolo implicitly teaches that the size of the heater affects the heating and the applicant has not disclosed the criticality of the thickness (width) to the width (thickness) is greater than 1.5 and preferably greater than 2.0. Therefore merely optimizing thickness to the width of the heater of Bartolo to  greater than 1.5 and preferably greater than 2.0 within the heating system of Bartolo would have been an obvious application of the result-effective variable (see MPEP 2144.05 II. A-B)) (see at least Bartolo Figs. 1-10, paragraphs 22-23, 78-84, 95-103, 112-113, 116, 132, 144-162).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bartolo in view of Pub No. US 2021/0180502 A1 to Chana et. al. (Chana).

In Reference to Claim 9
		Bartolo teaches (except for the bolded and italic recitations below):
The heating member according to claim 1 (see rejection to claim 1 above), wherein the perforated heating grid (25) is dome-shaped with a top formed by the central support and a base by the electrically conductive peripheral frame (see at least Bartolo Figs. 1-10, paragraphs 22-23, 78-84, 95-103, 112-113, 116, 132, 144-162).
Bartolo does not explicitly teach (bolded and italic recitations above) that the perforated heating grid (25) is dome-shaped. However it is known in the art before the effective filing date of the claimed invention to different shaped heater such as dome shaped. For example, Chana teaches that the heater can have different shape such as circular, oval (dome), elliptical or other. Chana further teaches that the shape is based on the required surface area for heater transfer (such as increasing the heating surface) (see at least Chana Figs. 3 and paragraph 48). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the perforated heating grid of Bartolo to have an dome shape in order to increase the heating surface as taught by Chana.

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Bartolo, which is considered the closest prior art of record, Bartolo teaches having a heater with electrically conductive peripheral frame with perforated heating grid. However Bartolo does not teach to “the nodes are arranged on a plurality of closed-contour isopotential lines and, for each node arranged on an isopotential line, a ratio of a length of said node measured between the strands the node connects, to a cross-sectional area of said node, measured perpendicular to the length, is substantially equal to the ratio of the length to the cross-sectional area of each other node arranged on the same isopotential line”, “a first arc of a circle of radius R1 and centred on a first centred interposed between the geometric centred and a vertex of the major axis of the ellipse and arranged at a distance R1 from said vertex, where R1 = c2-axc+bxc/2xc, in which c = squar(a2 + b2), and - a second arc of a circle of radius R2, centred on a second centred aligned with the minor axis of the ellipse and arranged at the distance R2 from a vertex of said minor axis,  where R2 = (a3+a2c-a2b+ab2-b3+cb2)/(2bc)” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 5 and 8. 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4, 6-7 and 9-10 and 13-15  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-16 of copending Application No. 17/439,027 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 and 15-16 of patent ‘027 teaches all the recitation of claims 1-4, 6-7 and 9-10 and 13-15 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 5,245,825 to Ohhashi et. al. (Ohhashi) teaches a exhaust heater with different shapes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        December 7, 2022